    CASE 0:08-cv-05758-MJD-SER Document 175 Filed 01/15/19 Page 1 of 65



                        IN THE UNITED STATES DISTRICT
                        COURT DISTRICT OF MINNESOTA


IN RE BAYCOL PRODS. LITIG.       )                ANSWER AND
                                 )           AFFIRMATIVE DEFENSES
This Document Relates to:        )
                                 )
United States ex rel. Simpson v. )           JURY TRIAL DEMANDED
Bayer Healthcare, et al.,        )
MDL Case No. 0:08-cv-5758        )           MDL No. 1431 (MJD/SRN)
_________________________________)______________________________________

       Defendants Bayer Corporation, Bayer AG, and Bayer Healthcare Pharmaceuticals,

Inc., hereinafter collectively “Bayer” (except as otherwise noted), by and through its

counsel of record, respectfully submits this Answer and Affirmative Defenses to Relator

Laurie Simpson’s Second Amended Complaint (“SAC”).

                             ANSWER TO ALLEGATIONS

       1.    Bayer admits that the Complaint alleges violations of the False Claims Act

(“FCA”), but denies that any such conduct occurred, and otherwise denies the allegations

in Paragraph 1 of the SAC.

       2.    Bayer admits that Relator seeks to recover damages arising from alleged

violations of the FCA, but denies that any violations entitling the Realtor to damages

arising under the FCA occurred, and otherwise denies the allegations in Paragraph 2 of the

SAC.

       3.    Bayer admits that Baycol was Bayer’s U.S. trade name for cerivastatin, and

admits that Bayer was approved to treat and lower cholesterol. Bayer admits that Baycol

was the sixth statin approved for medical use, and that it launched in January 1998. Bayer



                                            1
    CASE 0:08-cv-05758-MJD-SER Document 175 Filed 01/15/19 Page 2 of 65



admits that it voluntarily withdrew Baycol from the U.S. Market in 2001. Bayer otherwise

denies the allegations in Paragraph 3 of the SAC.

      4.      Bayer admits that Bayer voluntarily removed Baycol from the market, but

otherwise denies the allegations in Paragraph 4 of the SAC.

      5.      Bayer admits that it contracted with the Department of Defense for the

purchase Baycol, but otherwise denies the allegations in Paragraph 5 of the SAC.

      6.     Bayer states that Relator’s claims (Counts 2 – 14) concerning misbranding

and kickbacks have been dismissed with prejudice, and therefore no answer to Paragraph

6 is required. To the extent an answer is required, Bayer denies the allegations contained

in Paragraph 6 of the SAC.

      7.      Bayer admits that the Relator was employed by Bayer as a Senior Market

Research Analyst, but otherwise denies the allegations contained in Paragraph 7 of the SAC

      8.      Bayer denies the allegations contained in Paragraph 8 of the SAC.

      9.      Bayer denies the allegations contained in Paragraph 9 of the SAC.

      10.    Bayer admits that the Relator participated in some Baycol Project Team

meetings associated with marketing the product Baycol, but otherwise denies the

allegations contained in the SAC. Bayer further states that to the extent that Paragraph 10

summarizes the content of a document, that document speaks for itself and no response is

required.

      11.    Bayer denies the allegations contained in Paragraph 11 of the SAC.

      12.    Bayer denies the allegations contained in Paragraph 12 of the SAC.




                                            2
    CASE 0:08-cv-05758-MJD-SER Document 175 Filed 01/15/19 Page 3 of 65



       13.    Bayer denies the allegations contained in Paragraph 13 of the SAC. Bayer

further states that to the extent that Paragraph 13 quotes, excerpts, or summarizes a

document, that document speaks for itself and no response is required.

       14.    Bayer denies the allegations contained in Paragraph 14 of the SAC.

       15.    Bayer states that Relator’s claims (Counts 2 – 14) concerning misbranding

and kickbacks have been dismissed with prejudice, and therefore no answer to Paragraph

15 is required. To the extent that a response is deemed necessary, Bayer denies the

allegations contained in Paragraph 15 of the SAC.

       16.    Paragraph 16 states legal conclusions to which no answer is required. To the

extent that an answer to the allegations contained in Paragraph 16 of the SAC is required,

Bayer denies the allegations.

       17.    Bayer denies the allegations contained in Paragraph 17 of the SAC.

       18.    Paragraph 18 of the SAC states legal conclusions to which no response is

required. To the extent that a response is deemed necessary, Bayer states that the statutes

referred to in Paragraph 18 of the SAC speak for themselves, and no response is required.

       19.    Paragraph 19 of the SAC recites legal conclusions to which no response is

required. To the extent that a response is deemed necessary, Bayer states that the statute

referred to in Paragraph 19 of the SAC speaks for itself, and that Bayer does not dispute

that this Court has personal jurisdiction.

       20.    Paragraph 20 of the SAC recites legal conclusions to which no response is

required. To the extent that a response is deemed necessary, Bayer states that the statute




                                             3
    CASE 0:08-cv-05758-MJD-SER Document 175 Filed 01/15/19 Page 4 of 65



referred to in Paragraph 20 of the SAC speaks for itself, and that Bayer does not presently

dispute venue.

       21.    Paragraph 21 of the SAC recites legal conclusions to which no response is

required. To the extent that a response is deemed necessary, Bayer denies the allegations

contained in Paragraph 21 of the SAC.

       22.    Paragraph 22 of the SAC recites legal conclusions to which no response is

required. To the extent that a response is deemed necessary, Bayer states that the statute

referred to in Paragraph 22 of the SAC speaks for itself. Bayer otherwise denies the

allegations contained in Paragraph 22 of the SAC.

       23.    Bayer admits that the Relator purports to bring this action for violation of the

FCA, but Bayer denies that the Relator is entitled to maintain this action as alleged or to

any relief under the FCA. Bayer lacks knowledge or information sufficient to form a belief

as to the truth or falsity of allegations contained in the first sentence of Paragraph 23 of the

SAC, and therefore denies the same. Bayer otherwise denies the allegations contained in

Paragraph 23 of the SAC.

       24.    Bayer admits that the Relator worked at Bayer from 1998 through 2004.

Bayer otherwise denies the allegations in Paragraph 24 of the SAC.

       25.    Bayer denies the allegations contained in Paragraph 25 of the SAC.

       26.    Bayer admits that prior to 2003, Bayer Pharmaceuticals Corporation was

located in West Haven, Connecticut, and that it was a subsidiary of Bayer Corporation,

which was headquartered in Pittsburgh, Pennsylvania.            Bayer otherwise denies the

allegations contained in Paragraph 26 of the SAC.


                                               4
     CASE 0:08-cv-05758-MJD-SER Document 175 Filed 01/15/19 Page 5 of 65



          27.   Bayer admits that Bayer Corporation was a subsidiary of Bayer AG. Bayer

otherwise denies the allegations contained in Paragraph 27 of the SAC.

          28.   Bayer admits the allegations contained in the first and second sentences of

Paragraph 28 of the SAC. Bayer lacks sufficient information or knowledge to form belief

as to Relator’s meaning of “principal purchasers” and denies the remaining allegations

contained in Paragraph 28 of the SAC.

          29.   Bayer states that Relator’s claims (Counts 2 – 14) concerning misbranding

and kickbacks have been dismissed with prejudice, and therefore no answer to Paragraph

29 is required. To the extent that a response is deemed necessary, Bayer admits that

Paragraph 29 purports to describe the Social Security Act. Bayer states that Relator’s

characterization is not complete or accurate. Bayer further states that the statute speaks for

itself.

          30.   Bayer states that Relator’s claims (Counts 2 – 14) concerning misbranding

and kickbacks have been dismissed with prejudice, and therefore no answer to Paragraph

30 is required. To the extent that a response is deemed necessary, Bayer admits that

Paragraph 30 purports to describe the Medicaid program. Bayer states that Relator’s

characterization of the Medicaid program is not complete or accurate.

          31.   Bayer states that Relator’s claims (Counts 2 – 14) concerning misbranding

and kickbacks have been dismissed with prejudice, and therefore no response to Paragraph

31 is required. To the extent that a response is deemed necessary, Bayer admits that

Paragraph 31 purports to describe the Federal Employees Health Benefits Plan (“FEHBP”),

but states that the Realtor’s characterization of FEHBP is not complete or accurate.


                                              5
    CASE 0:08-cv-05758-MJD-SER Document 175 Filed 01/15/19 Page 6 of 65



       32.    Bayer states that Relator’s claims (Counts 2 – 14) concerning misbranding

and kickbacks have been dismissed with prejudice, and therefore no response to Paragraph

32 is required. To the extent that a response is deemed necessary, Bayer admits that

Paragraph 32 purports to describe the TRICARE Program, but states that the Relator’s

characterization of TRICARE is not complete or accurate. Bayer further states that it lacks

the information or knowledge to form an opinion as to the truth or falsity of the allegation

contained in the third sentence of Paragraph 32 of the SAC and therefore denies the same.

       33.    Bayer lacks sufficient information or knowledge to form a belief as to

Relator’s meaning of “primary objective” and therefore denies the allegations contained in

Paragraph 33 of the SAC.

       34.    Bayer admits that Paragraph 34 of the SAC purports to further describe the

TRICARE Program, but lacks sufficient information or knowledge to form a belief as to

the truth or falsity of the allegations contained within Paragraph 34 and therefore denies

the same.

       35.    Bayer admits that Paragraph 35 of the SAC purports to describe methods for

obtaining prescriptions through the TRICARE Program, but states that it lacks sufficient

information or knowledge to form a belief as to Relator’s meaning of “major methods” and

therefore denies the allegations contained in Paragraph 35 of the SAC.

       36.    Bayer lacks sufficient information or knowledge to form a belief as to the

truth or falsity of the allegations contained in Paragraph 36 of the SAC, and therefore denies

the same.




                                              6
    CASE 0:08-cv-05758-MJD-SER Document 175 Filed 01/15/19 Page 7 of 65



       37.     Bayer lacks sufficient information or knowledge to form a belief as to the

truth or falsity of the allegations contained in Paragraph 37 of the SAC, and therefore denies

the same.

       38.     Bayer lacks sufficient information or knowledge to form a belief as to the

truth or falsity of the allegations contained in Paragraph 38 of the SAC, and therefore denies

the same.

       39.     Bayer lacks sufficient information or knowledge to form a belief as to the

truth or falsity of the allegations contained in Paragraph 39 of the SAC, and therefore denies

the same.

       40.     Bayer lacks sufficient information or knowledge to form a belief as to the

truth or falsity of the allegations contained in Paragraph 40 of the SAC, and therefore denies

the same.

       41.     Bayer lacks sufficient information or knowledge at this time to form a belief

as to the truth or falsity of the allegations contained in Paragraph 41 of the SAC, and

therefore denies the same.

       42.     Bayer states that Relator’s claims (Counts 2 – 14) concerning misbranding

and kickbacks have been dismissed with prejudice, and therefore no response to Paragraph

42 is required. To the extent that a response is deemed necessary, Bayer admits that

Paragraph 42 purports to describe the Anti-Kickback Statute, but states that the Relator’s

characterization of the Anti-Kickback Statute is neither complete nor accurate, and states

that the statute speaks for itself.




                                              7
    CASE 0:08-cv-05758-MJD-SER Document 175 Filed 01/15/19 Page 8 of 65



       43.     Bayer states that Relator’s claims (Counts 2 – 14) concerning misbranding

and kickbacks have been dismissed with prejudice, and therefore no response to Paragraph

43 is required. To the extent that a response is deemed necessary, Bayer admits that

Paragraph 43 purports to describe the Anti-Kickback Statute, but states that the Relator’s

characterization of the Anti-Kickback Statute is neither complete nor accurate, and states

that the statute speaks for itself.

       44.     Bayer states that Relator’s claims (Counts 2 – 14) concerning misbranding

and kickbacks have been dismissed with prejudice, and therefore no response to Paragraph

44 is required. To the extent that a response is deemed necessary, Bayer admits that

Paragraph 44 purports to describe the Anti-Kickback Statute, but states that the Relator’s

characterization of the Anti-Kickback Statute is neither complete nor accurate, and states

that the statute speaks for itself.

       45.     Bayer states that Relator’s claims (Counts 2 – 14) concerning misbranding

and kickbacks have been dismissed with prejudice, and therefore no response to Paragraph

45 is required. To the extent that a response is deemed necessary, Bayer admits that

Paragraph 45 purports to describe the Anti-Kickback Statute, but states that the Relator’s

characterization of the Anti-Kickback Statute is neither complete nor accurate, and states

that the statute speaks for itself.

       46.     Bayer admits that Paragraph 46 of the SAC purports to describe the FCA, but

states that the Relator’s characterization of the FCA is neither complete nor accurate, and

further states that the statute speaks for itself.




                                                 8
    CASE 0:08-cv-05758-MJD-SER Document 175 Filed 01/15/19 Page 9 of 65



       47.     Bayer admits that Paragraph 47 of the SAC purports to describe the FCA, but

states that the Relator’s characterization of the FCA is neither complete nor accurate, and

further states that the statute speaks for itself.

       48.     Bayer states that Relator’s claims (Counts 2 – 14) concerning misbranding

and kickbacks have been dismissed with prejudice, and therefore no response to Paragraph

48 is required.     To the extent that a response is deemed required, Bayer admits that

Paragraph 48 of the SAC purports to describe the FCA, but states that the Relator’s

characterization of the FCA is neither complete nor accurate, and further states that the

statute speaks for itself.

       49.     Bayer states that Relator’s claims (Counts 2 – 14) concerning misbranding

and kickbacks have been dismissed with prejudice, and therefore no response to Paragraph

49 is required.     To the extent that a response is deemed required, Bayer admits that

Paragraph 49 of the SAC purports to describe state statutes that are analogs of the FCA,

but states that the Relator’s characterization of the statutes are neither accurate nor

complete, and therefore denies the same. Bayer further states that the statutes speak for

themselves.

       50.     Bayer states that Relator’s claims (Counts 2 – 14) concerning misbranding

and kickbacks have been dismissed with prejudice, and therefore no response to Paragraph

50 is required.     To the extent that a response is deemed required, Bayer admits that

Paragraph 50 of the SAC purports to describe federal regulations regarding misbranding,

but that the Relator’s description of the regulations is nether complete nor accurate, and

therefore denies the same. Bayer further states that the regulations speak for themselves.


                                                 9
   CASE 0:08-cv-05758-MJD-SER Document 175 Filed 01/15/19 Page 10 of 65



       51.    Bayer states that Relator’s claims (Counts 2 – 14) concerning misbranding

and kickbacks have been dismissed with prejudice, and therefore no response to Paragraph

51 is required.    To the extent that a response is deemed required, Bayer admits that

Paragraph 51 of the SAC purports to describe federal regulations regarding labeling, and

further states that the regulations speak for themselves, and no response is required.

       52.    Bayer states that Relator’s claims (Counts 2 – 14) concerning misbranding

and kickbacks have been dismissed with prejudice, and therefore no response to Paragraph

52 is required. To the extent a response is deemed required, Bayer admits that Paragraph

52 of the SAC purports to describe federal statutes regarding misbranding, but states that

Relator’s description of the statutes are neither complete nor accurate, and therefore denies

the same. Bayer further states that the statutes speaks for themselves.

       53.    Bayer admits that Baycol was a statin approved to treat high cholesterol.

Bayer admits that Baycol was the sixth statin to enter the market and competed for market

share with other statins such as Lipitor.

       54.    Bayer denies the allegations contained in Paragraph 54 of the SAC.

       55.    Bayer admits that the product Baycol was introduced in 1998, and that

dosage levels of 0.2 – 0.8 mg. were approved by the FDA. Bayer lacks the information or

knowledge to form a belief to the allegations contained in the second sentence of Paragraph

55, and therefore denies the same. Bayer further states that it lacks sufficient information

or knowledge as to Relator’s meaning of “substantial percentages” in the third sentence of

Paragraph 55, and therefore denies the same.




                                             10
   CASE 0:08-cv-05758-MJD-SER Document 175 Filed 01/15/19 Page 11 of 65



       56.    Bayer admits that it implemented pull-through campaigns at the DoD’s

request. Bayer lacks sufficient information or knowledge as to Plaintiff’s meaning of

“significant costs,” in the second sentence of Paragraph 56, and therefore denies the same.

Bayer otherwise lacks sufficient information or knowledge to form a belief as to the truth

or falsity of the allegations contained in Paragraph 56 of the SAC, and therefore denies

the same. To the extent that Paragraph 56 quotes, excerpts, or summarizes a document,

Bayer further states that the document speaks for itself.

       57.    Bayer lacks sufficient information or knowledge as to Plaintiff’s meaning of

“extremely important,” and therefore denies the same. Bayer otherwise admits Paragraph

57 of the SAC.

       58.    Bayer states that it incorporated the DoD’s selection of Baycol for the DoD

statin contract into its marketing of Baycol. Bayer further admits that, as required by

federal laws regarding government contracting, it priced Baycol competitively when

bidding for the DoD statin contract. Bayer otherwise denies the allegations contained in

Paragraph 58 of the SAC.

       59.    Bayer lacks sufficient information or knowledge to form a belief as to the

truth or falsity of the allegations contained in Paragraph 59 of the SAC, and therefore denies

the same.

       60.    Bayer admits that the Department of Defense (“DoD”) issued a solicitation

order seeking proposals from manufactures to supply HMG-CoA Reductase Inhibitors

(statins) to the Department of Defense. Bayer further states that the solicitation order

speaks for itself, and no further response is required.


                                             11
   CASE 0:08-cv-05758-MJD-SER Document 175 Filed 01/15/19 Page 12 of 65



       61.    Bayer states that to the extent that Paragraph 61 quotes, excerpts, or

summarizes the DoD’s solicitation order, that document speaks for itself and no response

is required. To the extent that a response is deemed required, Bayer lacks sufficient

information or knowledge at this time to form a belief as to the truth or falsity of the

allegations contained in Paragraph 61 of the SAC, and therefore denies the same.

       62.    Bayer lacks sufficient information or knowledge to form a belief as to the

truth or falsity of the allegations contained in Paragraph 62 of the SAC, and therefore denies

the same.

       63.    Bayer lacks sufficient information or knowledge at this time to form a belief

as to the truth or falsity of the allegations contained in Paragraph 63 of the SAC, and

therefore denies the same.

       64.    Bayer lacks sufficient information or knowledge at this time to form a belief

as to the truth or falsity of the allegations contained in Paragraph 64 of the SAC, and

therefore denies the same.

       65.    Bayer lacks sufficient information or knowledge as to Relator’s meaning of

“extremely lucrative” in Paragraph 65, and therefore denies the same. Bayer further states

that it lacks sufficient information or knowledge to form a belief as to the truth or falsity

of the allegations contained in Paragraph 65 of the SAC, and therefore denies the same.

       66.    Bayer lacks sufficient information or knowledge at this time to form a belief

as to the truth or falsity of the allegations contained in Paragraph 66 of the SAC, and

therefore denies the same.




                                             12
    CASE 0:08-cv-05758-MJD-SER Document 175 Filed 01/15/19 Page 13 of 65



       67.     Bayer admits that the DoD awarded the statin contract to Bayer on August

20, 1999. Bayer further states that the document awarding the DoD statin contract to Bayer

speaks for itself, and no response is required.

       68.     Bayer admits that the DoD awarded the contract for the supply of cerivastatin

to Bayer on September 1999, and that the DoD listed Baycol on its Basic Core Formulary

(“BCF”). Bayer lacks sufficient information or knowledge at this time to form a belief as

to the truth or falsity of the allegations contained in the second sentence of Paragraph 68

of the SAC, and therefore denies the same. Bayer further states that to the extent that

Paragraph 68 quotes, excerpts, or summarizes a document, that document speaks for itself

and no response is required.

       69.     Bayer lacks sufficient information or knowledge as to Relator’s meaning of

“workhorse” in Paragraph 69, and therefore denies the same. Bayer further states that it

lacks sufficient information or knowledge at this time to form a belief as to the truth or

falsity of the allegations contained in Paragraph 69 of the SAC, and therefore denies the

same. Bayer further states that to the extent that Paragraph 69 quotes, excerpts, or

summarizes a document, that document speaks for itself and no response is required.

       70.     Bayer admits Paragraph 70 of the SAC. Bayer further states that the contract

speaks for itself.

       71.     Bayer lacks sufficient information or knowledge at this time to form a belief

as to the truth or falsity of the allegations contained in Paragraph 71 of the SAC, and

therefore denies the same.




                                             13
    CASE 0:08-cv-05758-MJD-SER Document 175 Filed 01/15/19 Page 14 of 65



       72.     Bayer admits Paragraph 72 of the SAC. Bayer further states that the contract

speaks for itself.

       73.     Bayer admits that the contract contemplated the use of 38,350,000 Baycol

tablets per year and that the total contract award with the inclusion of the two extension

periods was $35,665,500. Bayer further states that the contract speaks for itself.

       74.     Bayer admits Paragraph 74 of the SAC. Bayer further states that the contract

speaks for itself.

       75.     Bayer lacks sufficient information or knowledge to form a belief as to the

truth or falsity of the allegations contained in Paragraph 75 of the SAC, and therefore denies

the same.

       76.     Bayer lacks sufficient information or knowledge to form a belief as to the

truth or falsity of the allegations contained in Paragraph 76 of the SAC, and therefore denies

the same. Bayer further states that the contract speaks for itself.

       77.     Bayer lacks sufficient information or knowledge to form a belief as to the

truth or falsity of the allegations contained in Paragraph 77 of the SAC, and therefore denies

the same.

       78.     Bayer admits the allegations contained in Paragraph 78 of the SAC. Bayer

further states that the contract speaks for itself.

       79.     Bayer admits that LCDR Mark A. Richerson, MSC, USN, Maj. Don

DeGroff, MS, USA, and Col. Dan. Remund, MS, USA were among its DoD points of

contact for performance of the DoD Baycol Contract.




                                               14
    CASE 0:08-cv-05758-MJD-SER Document 175 Filed 01/15/19 Page 15 of 65



       80.     Bayer admits that the DoD decided to exercise its option under the Baycol

Contract and extended the performance period through February 19, 2002. Bayer admits

that the DoD estimated the value of the contract modification at $11,888,500. Bayer further

states that the contract speaks for itself.

       81.     Bayer denies the allegations contains in Paragraph 81 of the SAC.

       82.     Bayer denies that it omitted relevant clinical information in presentations

given to the DoD, and denies the allegations contained in Paragraph 82 of the SAC. Bayer

admits that the omission of relevant clinical information regarding Baycol to the DoD could

have affected the DoD’s ability to assess whether to award or extend the Baycol contract.

       83.     Bayer lacks sufficient information or knowledge to form a belief as to the

truth or falsity of the allegations contained in Paragraph 83 of the SAC, and therefore denies

the same.

       84.     Bayer lacks sufficient information or knowledge at this time to form a belief

as to the truth or falsity of the allegations contained in Paragraph 84 of the SAC, and

therefore denies the same.

       85.     Bayer lacks sufficient information or knowledge to form a belief as to the

truth or falsity of the allegations contained in Paragraph 85 of the SAC, and therefore denies

the same. Bayer further states that the contract speaks for itself.

       86.     Bayer admits that the DoD was aware of Bayer’s ongoing clinical trials

regarding 0.8mg Baycol tablets, and that the DoD proposed prescribing Baycol at a dosage

rate of two 0.4mg tablets per dose. Bayer denies the allegations contained in the fourth

sentence of Paragraph 86 of the SAC. Bayer otherwise lacks sufficient information or


                                              15
    CASE 0:08-cv-05758-MJD-SER Document 175 Filed 01/15/19 Page 16 of 65



knowledge at this time to form a belief as to the truth or falsity of the allegations contained

in Paragraph 86 of the SAC, and therefore denies the same.

        87.   Bayer denies the allegations contained in Paragraph 87 of the SAC. Bayer

further states that to the extent that Paragraph 87 quotes, excerpts, or summarizes a

document, the document speaks for itself and no response is required.

        88.   Bayer admits that the DoD expressed interest in an 0.8 mg dose of Baycol,

and that the DoD and Bayer engaged in extensive discussions regarding Baycol’s safety.

Bayer otherwise lacks sufficient information or knowledge to form a belief as to the truth

or falsity of the allegations contained in Paragraph 88 of the SAC, and therefore denies the

same.

        89.   Bayer lacks sufficient information or knowledge to form a belief as to the

truth or falsity of the allegations contained in Paragraph 89 of the SAC, and therefore denies

the same.

        90.   Bayer lacks sufficient information or knowledge at this time to form a belief

as to the truth or falsity of the allegations contained in Paragraph 90 of the SAC, and

therefore denies the same.

        91.   Bayer lacks sufficient information or knowledge as to Relator’s “information

or belief,” and therefore denies the same. Bayer further states that it lacks sufficient

information or knowledge to form a belief as to the truth or falsity of the allegations

contained in Paragraph 91 of the SAC, and therefore denies the same.

        92.   Bayer lacks sufficient information or knowledge at this time to form a belief

as to the truth or falsity of the allegations contained in Paragraph 92 of the SAC, and


                                              16
   CASE 0:08-cv-05758-MJD-SER Document 175 Filed 01/15/19 Page 17 of 65



therefore denies the same. Bayer further states that to the extent that Paragraph 92 quotes,

excerpts, or summarizes a document, that document speaks for itself.

       93.    Bayer lacks sufficient information or knowledge at this time to form a belief

as to the truth or falsity of the allegations contained in Paragraph 93 of the SAC, and

therefore denies the same.

       94.    Bayer lacks sufficient information or knowledge at this time to form a belief

as to the truth or falsity of the allegations contained in Paragraph 94 of the SAC, and

therefore denies the same. Bayer denies the allegations contained in the second sentence

of Paragraph 94 of the SAC. Bayer further states that to the extent that Paragraph 94

quotes, excerpts, or summarizes a document, that document speaks for itself.

       95.    Bayer admits that the DAPA was terminated but lacks sufficient information

or knowledge to form a belief as to the truth or falsity of the remaining allegations

contained in Paragraph 95 of the SAC and otherwise denies the same.

       96.    Bayer admits that it entered a Blanket Purchase Agreement with the DoD on

February 14, 2001 for the supply of 0.8 mg Baycol tablets, and that unit price per tablet

was $0.50. Bayer further states that the Blank Purchase Agreement speaks for itself, and

no further response is required.

       97.    Bayer admits that it entered a Blanket Purchase Agreement for 0.8mg Baycol

tablets on February 14, 2001. Bayer lacks sufficient information or knowledge at this time

to form a belief as to the truth or falsity of other the allegations contained in Paragraph 97

of the SAC, and therefore denies the same. Bayer further states that the Blanket Purchase

Agreement speaks for itself.


                                             17
    CASE 0:08-cv-05758-MJD-SER Document 175 Filed 01/15/19 Page 18 of 65



       98.     Bayer lacks sufficient information or knowledge at this time to form a belief

as to the truth or falsity of the allegations contained in Paragraph 98 of the SAC, and

therefore denies the same. Bayer further states that the Blanket Purchase Agreement

speaks for itself.

       99.     Bayer lacks sufficient information or knowledge to form a belief as to the

truth or falsity of the allegations contained in Paragraph 99 of the SAC, and therefore denies

the same.

       100.    Bayer lacks sufficient information or knowledge at this time to form a belief

as to the truth or falsity of the allegations contained in the first sentence of Paragraph 100

of the SAC, and therefore denies the same. Bayer denies the allegations contained in the

second sentence of Paragraph 100 of the SAC. Bayer further states that to the extent that

Paragraph 100 quotes, excerpts, or summarizes a document, that document speaks for itself

and no response is required.

       101.    Bayer admits Paragraph 101. Bayer further states that to the extent that

Paragraph 101 of the SAC quotes, excerpts, or summarizes a document, that document

speaks for itself and no further response is required.

       102.    Bayer lacks sufficient information or knowledge to form a belief as to the

truth or falsity of the allegations contained in Paragraph 102 of the SAC, and therefore

denies the same. Bayer further states that to the extent that Paragraph 102 quotes, excerpts,

or summarizes a document, that document speaks for itself and no response is required.

       103.    Bayer admits that it engaged in an ongoing conversation with the DoD

regarding the safety of Baycol throughout the duration of the DoD contract. Bayer


                                             18
   CASE 0:08-cv-05758-MJD-SER Document 175 Filed 01/15/19 Page 19 of 65



otherwise lacks sufficient information or knowledge at this time to form a belief as to the

truth or falsity of the allegations contained in Paragraph 103 of the SAC, and therefore

denies the same. Bayer further states that it lacks sufficient information or knowledge as

to Plaintiff’s meaning of “key,” in Paragraph 103 of the SAC, and therefore denies the

same. Bayer further states that to the extent that Paragraph 103 quotes, excerpts, or

summarizes a document, that document speaks for itself and no response is required.

       104.   Bayer lacks sufficient information or knowledge to form a belief as to the

truth or falsity of the allegations contained in Paragraph 104 of the SAC, and therefore

denies the same.

       105.   Bayer admits that it responded to the DoD’s inquiries regarding Baycol’s

safety. Bayer lacks sufficient information or knowledge to form a belief as to the truth or

falsity of the allegations contained in the second sentence of Paragraph 105 of the SAC,

and therefore denies the same. Bayer further states that to the extent that Paragraph 105

quotes, excerpts, or summarizes a document, that document speaks for itself and no

response is required.

       106.   Bayer admits that there was a course of ongoing correspondence between

Bayer and the DoD throughout the fall of November 1999 regarding the safety of Baycol,

and that DoD requested detailed analysis regarding potential side effects of Baycol. Bayer

further states that to the extent that Paragraph 106 quotes, excerpts, or summarizes a

document, that document speaks for itself and no response is required.

       107.   Bayer states that as of November 1999, it did not possess evidence suggesting

that Baycol caused rhabdomyolysis at a rate greater than other statins on the market, and


                                            19
    CASE 0:08-cv-05758-MJD-SER Document 175 Filed 01/15/19 Page 20 of 65



otherwise admits the first sentence of Paragraph 107. Bayer further states that as of

November 1999, medical professionals were aware of an association between the use of

statins and incidence of rhabdomyolysis. Bayer otherwise denies the allegations contained

in Paragraph 107 of the SAC. Bayer further states that to the extent that Paragraph 107

quotes, excerpts, or summarizes a document, that document speaks for itself and no

response is required.

       108.   Bayer lacks sufficient information or knowledge to form a belief as to the

truth or falsity of the allegations contained in in Paragraph 108 of the SAC, and therefore

denies the same. Bayer further states that to the extent that Paragraph 108 quotes, excerpts,

or summarizes a document, that document speaks for itself and no response is required.

       109.   Bayer admits that it participated in a conference call regarding Baycol with

numerous DoD representatives Baycol on November 24, 1999. Bayer lacks sufficient

information or knowledge as to form a belief as to the truth or falsity of the other allegations

contained in Paragraph 109 of the SAC, including as to Plaintiff’s meaning of “Leading

Investigator/Thought Leader,” and therefore denies the same. Bayer further states that to

the extent that Paragraph 109 quotes, excerpts, or summarizes a document, that document

speaks for itself and no response is required.

       110.   Bayer admits that it sent DoD a letter on December 3, 1999 regarding

prescribing practices for Baycol, and that the December 3, 1999 letter reminded the DoD

that it had decided to enter a contract for the provision of Baycol because of the product’s

“proven efficacy and tolerability.” Bayer further states that to the extent that Paragraph




                                              20
   CASE 0:08-cv-05758-MJD-SER Document 175 Filed 01/15/19 Page 21 of 65



110 quotes, excerpts, or summarizes a document, that document speaks for itself and no

response is required.

       111.   Bayer lacks sufficient information or knowledge to form a belief as to the

truth or falsity of the allegations contained in the first and second sentences of Paragraph

111 of the SAC, and therefore denies the same. Bayer further states that to the extent that

Paragraph 111 quotes, excerpts, or summarizes a document, that document speaks for

itself, and no further response is required. Bayer denies the allegations contained in the

third sentence contained in Paragraph 111 of the SAC.

       112.   Bayer denies the allegations contained in Paragraph 112 of the SAC. Bayer

further states that to the extent that Paragraph 112 quotes, excerpts, or summarizes a

document, that document speaks for itself, and no further response is required.

       113.   Bayer admits that it sent a “Dear Doctor” regarding Baycol on December 15,

1999. Bayer otherwise denies the allegations contained in Paragraph 113 of the SAC.

Bayer further states that to the extent that Paragraph 113 quotes, excerpts, or summarizes

a document, that document speaks for itself, and no further response is required.

       114.   Bayer denies the allegations contained in Paragraph 114 of the SAC.

       115.   Bayer denies the allegations contained in Paragraph 115 of the SAC.

       116.   Bayer lacks sufficient information or knowledge to form a belief as to the

truth or falsity of the allegations contained in Paragraph 116, and therefore denies the same.

Bayer further states that to the extent that Paragraph 116 quotes, excerpts, or summarizes

a document, that document speaks for itself, and no further response is required.




                                             21
   CASE 0:08-cv-05758-MJD-SER Document 175 Filed 01/15/19 Page 22 of 65



       117.   Bayer lacks sufficient information or knowledge at this time to form a belief

as to the truth or falsity of the allegations contained in Paragraph 117 of the SAC, and

therefore denies the same. Bayer further states that to the extent that Paragraph 117 quotes,

excerpts, or summarizes a document, that document speaks for itself, and no further

response is required.

       118.   Bayer lacks sufficient information or knowledge at this time to form a belief

as to the truth or falsity of the allegations contained in Paragraph 118 of the SAC, and

therefore denies the same. Bayer further states that to the extent that Paragraph 118 quotes,

excerpts, or summarizes a document, that document speaks for itself, and no further

response is required.

       119.   Bayer lacks sufficient information or knowledge at this time to form a belief

as to the truth or falsity of the allegations contained in Paragraph 119 of the SAC, and

therefore denies the same.

       120.   Bayer lacks sufficient information or knowledge at this time to form a belief

as to the truth or falsity of the allegations contained in Paragraph 120 of the SAC, and

therefore denies the same. Bayer further states that to the extent that Paragraph 120 quotes,

excerpts, or summarizes a document, that document speaks for itself, and no further

response is required.

       121.   Bayer denies the allegations contained in Paragraph 121 of the SAC.

       122.   Bayer denies the allegations contained in Paragraph 122 of the SAC. Bayer

further states that to the extent that Paragraph 122 quotes, excerpts, or summarizes a

document, that document speaks for itself and no response is required.


                                             22
   CASE 0:08-cv-05758-MJD-SER Document 175 Filed 01/15/19 Page 23 of 65



       123.   Bayer admits that it has stated that the warnings for Baycol were adequate to

describe potential side effects. Bayer denies the other allegations contained in Paragraph

123 of the SAC.

       124.   Bayer denies the allegations contained in Paragraph 124 of the SAC.

       125.   Bayer denies the allegations contained in Paragraph 125 of the SAC.

       126.   Bayer denies the allegations contained in Paragraph 126 of the SAC.

       127.   Bayer lacks sufficient information or knowledge at this time to form a belief

as to the truth or falsity of the allegations contained in Paragraph 127 of the SAC, and

therefore denies the same.

       128.   Bayer admits that Pacificare conducted a study regarding Baycol’s safety as

compared to other statins on the market, and that Bayer utilized the results of the Pacificare

study in promoting Baycol. Bayer otherwise denies the allegations contained in Paragraph

128 of the SAC.

       129.   Bayer denies the allegations contained in Paragraph 129 of the SAC.

       130.   Bayer lacks sufficient information or knowledge to form a belief as to the

truth or falsity of the allegations contained in Paragraph 130 of the SAC, and therefore

denies the same.

       131.   Bayer lacks sufficient information or knowledge to form a belief as to the

truth or falsity of the allegations contained in Paragraph 131 of the SAC, and therefore

denies the same.




                                             23
    CASE 0:08-cv-05758-MJD-SER Document 175 Filed 01/15/19 Page 24 of 65



       132.   Bayer lacks sufficient information or knowledge to form a belief as to the

truth or falsity of the allegations contained in Paragraph 132 of the SAC, and therefore

denies the same.

       133.   Bayer lacks sufficient information or knowledge at this time to form a belief

as to the truth or falsity of the allegations contained in Paragraph 133 of the SAC, and

therefore denies the same.

       134.   Bayer lacks sufficient information or knowledge at this time to form a belief

as to the truth or falsity of the allegations contained in Paragraph 134 of the SAC, and

therefore denies the same.

       135.   Bayer lacks sufficient information or knowledge at this time to form a belief

as to the truth or falsity of the allegations contained in Paragraph 135 of the SAC, and

therefore denies the same.

       136.   Bayer denies the allegations contained in Paragraph 136 of the SAC.

       137.   Bayer denies the allegations contained in Paragraph 137 of the SAC.

       138.   Bayer denies the allegations contained in Paragraph 138 of the SAC.

       139.   Bayer denies the allegations contained in Paragraph 139 of the SAC.

       140.   Bayer admits that the statins on the market at and around the time of the

Baycol launch, including Baycol, were considered safe and effective products that had

received FDA approval. Bayer otherwise states that it lacks sufficient information or

knowledge to form a belief as to the truth or falsity of the allegations contained in Paragraph

140 of the SAC, and therefore denies the same. Bayer further states that it lacks sufficient




                                              24
   CASE 0:08-cv-05758-MJD-SER Document 175 Filed 01/15/19 Page 25 of 65



information regarding Plaintiff’s reference to “relatively safe,” and therefore denies the

same.

        141.   Bayer denies the allegations contained in Paragraph 141 of the SAC.

        142.   Bayer denies the allegations contained in Paragraph 142 of the SAC. Bayer

further states that to the extent that Paragraph 142 quotes, excerpts, or summarizes a

document, that document speaks for itself, and no further response is required.

        143.   Bayer denies the allegations contained in Paragraph 143 of the SAC.

        144.   Bayer denies the allegations contained in Paragraph 144 of the SAC.

        145.   Bayer denies the allegations contained in Paragraph 145 of the SAC. Bayer

further states that to the extent that Paragraph 145 quotes, excerpts, or summarizes a

document, that document speaks for itself, and no further response is required.

        146.   Bayer denies the allegations contained in Paragraph 146 of the SAC.

        147.   Bayer lacks sufficient information or knowledge to form a belief as to the

truth or falsity as to documents that Plaintiff “believed to be misleading,” and therefore

denies the same. Bayer denies the allegations contained in the second sentence of

Paragraph 147 of the SAC.

        148.   Bayer denies the allegations contained in Paragraph 148 of the SAC.

        149.   Bayer lacks sufficient information or knowledge to form a belief as to the

truth or falsity of the allegations contained in the first sentence of Paragraph 149 of the

SAC, and therefore denies the same. Bayer further states that it lacks sufficient information

or knowledge as to Plaintiff’s meaning of “homemade bread,” and therefore denies the




                                             25
    CASE 0:08-cv-05758-MJD-SER Document 175 Filed 01/15/19 Page 26 of 65



same. Bayer denies the allegations contained in the second sentence of Paragraph 149 of

the SAC.

       150.    Bayer lacks sufficient information or knowledge at this time to form a belief

as to the truth or falsity of the allegations contained in the first sentence of Paragraph 150.

Bayer further states that it lacks sufficient information or knowledge as to Plaintiff’s

meaning of “homemade bread,” and therefore denies the same.               To the extent that

Paragraph 150 quotes, excerpts, or summarizes a document, that document speaks for

itself, and no further response is required. Bayer otherwise denies the allegations contained

in Paragraph 150 of the SAC.

       151.    Bayer denies the allegations contained in Paragraph 151 of the SAC.

       152.    Bayer denies the allegations contained in Paragraph 152 of the SAC. Bayer

further states that to the extent that Paragraph 152 quotes, excerpts, or summarizes a

document, that document speaks for itself, and no further response is required.

       153.    Bayer denies the allegations contained in Paragraph 153 of the SAC.

       154.    Bayer denies the allegations contained in Paragraph 154 of the SAC.

       155.    Bayer denies the allegations contained in Paragraph 155 of the SAC.

       156.    Bayer lacks sufficient information or knowledge at this time to form a belief

as to the truth or falsity of the allegations contained in Paragraph 156 of the SAC and

therefore denies the same. Bayer further states that to the extent that Paragraph 156 quotes,

excerpts, or summarizes a document, that document speaks for itself, and no other response

is required.




                                              26
   CASE 0:08-cv-05758-MJD-SER Document 175 Filed 01/15/19 Page 27 of 65



       157.   Bayer lacks sufficient information or knowledge to form a belief as to the

truth or falsity of the allegations contained in Paragraph 157 of the SAC, and therefore

denies the same.

       158.   Bayer lacks sufficient information or knowledge to form a belief as to the

truth or falsity of the allegations contained in Paragraph 158 of the SAC, and therefore

denies the same. Bayer further states that to the extent that Paragraph 158 quotes, excerpts,

or summarizes a document, that document speaks for itself, and no other response is

required.

       159.   Bayer lacks sufficient information or knowledge to form a belief as to the

truth or falsity of the allegations contained in Paragraph 159 of the SAC, and therefore

denies the same. Bayer further states that to the extent that Paragraph 159 quotes, excerpts,

or summarizes a document, that document speaks for itself, and no other response is

required.

       160.   Bayer lacks sufficient information or knowledge to form a belief as to the

truth or falsity of the allegations contained in Paragraph 160 of the SAC, and therefore

denies the same. Bayer further states that to the extent Paragraph 160 quotes, excerpts, or

summarizes a document, that document speaks for itself, and no other response is required.

       161.   Bayer lacks sufficient information or knowledge to form a belief as to the

truth or falsity of the allegations contained in Paragraph 161 of the SAC, and therefore

denies the same. Bayer further states that to the extent Paragraph 161 quotes, excerpts, or

summarizes a document, that document speaks for itself, and no other response is required.




                                             27
   CASE 0:08-cv-05758-MJD-SER Document 175 Filed 01/15/19 Page 28 of 65



       162.   Bayer lacks sufficient information or knowledge to form a belief as to the

truth or falsity of the allegations contained in Paragraph 162 of the SAC, and therefore

denies the same. Bayer further states that to the extent Paragraph 162, or the footnote to

Paragraph 162, is deemed to quote or excerpt a document, that document speaks for itself,

and no other response is required.

       163.   Bayer lacks sufficient information or knowledge to form a belief as to the

truth or falsity of the allegations contained in Paragraph 163 of the SAC, and therefore

denies the same. Bayer further states that to the extent Paragraph 163, or the footnote to

Paragraph 163, is deemed to quote or excerpt a document, that document speaks for itself,

and no other response is required.

       164.   Bayer lacks sufficient information or knowledge to form a belief as to the

truth or falsity of the allegations contained in Paragraph 164 of the SAC, and therefore

denies the same. Bayer further states that to the extent that Paragraph 164 quotes, excerpts,

or summarizes a document, that document speaks for itself, and no other response is

required.

       165.   Bayer lacks sufficient information or knowledge to form a belief as to the

truth or falsity of the allegations contained in Paragraph 165 of the SAC, and therefore

denies the same. Bayer further states that to the extent that Paragraph 165 quotes, excerpts,

or summarizes a document, that document speaks for itself, and no other response is

required.

       166.   Bayer lacks sufficient information or knowledge to form a belief as to the

truth or falsity of the allegations contained in Paragraph 166 of the SAC, and therefore


                                             28
    CASE 0:08-cv-05758-MJD-SER Document 175 Filed 01/15/19 Page 29 of 65



denies the same. Bayer further states that to the extent that Paragraph 166 quotes, excerpts,

or summarizes a document, that document speaks for itself, and no other response is

required.

       167.   Bayer states that the labeling for Baycol prescribed by the FDA included a

warning about the combined use of cerivastatin and fibrates. Bayer otherwise lacks

sufficient information or knowledge at this time to form a belief as to the truth or falsity of

the allegations contained in Paragraph 167 of the SAC, and therefore denies the same.

Bayer further states that to the extent that Paragraph 167 quotes, excerpts, or summarizes

a document, that document speaks for itself, and no response is required.

       168.   Bayer lacks sufficient information or knowledge to form a belief as to the

truth or falsity of the allegations contained in Paragraph 168 of the SAC, and denies the

same. Bayer further states that to the extent that Paragraph 168 quotes, excerpts, or

summarizes a document, that document speaks for itself, and no response is required.

       169.   Bayer admits that added a contraindication to the Baycol labeling in

December 1999, and that it distributed a letter to healthcare professionals about the Baycol

contraindication on December 15, 1999. Bayer otherwise denies the allegations contained

in Paragraph 169 of the SAC. Bayer further states that to the extent that Paragraph 169

quotes, excerpts or summarizes a document, that document speaks for itself and no further

response is required.

       170.   Bayer denies the allegations contained in Paragraph 170 of the SAC. Bayer

further states that to the extent that Paragraph 170 quotes, excerpts, or summarizes a

document, that document speaks for itself and no further response is required.


                                              29
    CASE 0:08-cv-05758-MJD-SER Document 175 Filed 01/15/19 Page 30 of 65



       171.   Bayer denies the allegations contained in Paragraph 171 of the SAC.

       172.   Bayer denies the allegations contained in Paragraph 172 of the SAC. Bayer

further states that to the extent that Paragraph 172 quotes, excerpts, or summarizes a

document, that document speaks for itself and no further response is required.

       173.   Bayer denies the allegations contained in Paragraph 173 of the SAC.

       174.   Bayer denies the allegations contained in Paragraph 174 of the SAC. Bayer

further states that to the extent that Paragraph 174 quotes, excerpts, or summarizes a

document, that document speaks for itself and no further response is required.

       175.   Bayer lacks sufficient information or knowledge at this time to form a belief

as to the truth or falsity of the allegations contained in Paragraph 175 of the SAC, and

therefore denies the same.

       176.   Bayer denies the allegations contained in Paragraph 176 of the SAC. Bayer

further states that to the extent that Paragraph 176 quotes, excerpts, or summarizes a

document, that document speaks for itself, and no response is required.

       177.   Bayer denies the allegations contained in Paragraph 177 of the SAC.

       178.   Bayer denies the allegations contained in Paragraph 178 of the SAC. Bayer

further states that to the extent that Paragraph 178, or the footnote in Paragraph 178, quotes,

excerpts, or summarizes a document, that document speaks for itself and no response is

required.

       179.   Bayer lacks sufficient information or knowledge to form an opinion as to the

truth or falsity of the allegations contained in Paragraph 179 of the SAC, and therefore

denies the same.


                                              30
   CASE 0:08-cv-05758-MJD-SER Document 175 Filed 01/15/19 Page 31 of 65



       180.   Bayer denies the allegations contained in Paragraph 180 of the SAC.

       181.   Bayer denies the allegations contained in Paragraph 181 of the SAC. Bayer

further states that to the extent that Paragraph 181 quotes, excerpts, or summarizes a

document, that document speaks for itself and no response is required.

       182.   Bayer denies the allegations contained in Paragraph 182 of the SAC. Bayer

further states that to the extent that Paragraph 182, or the footnote contained in Paragraph

182, quotes, excerpts, or summarizes a document, that document speaks for itself and no

response is required.

       183.   Bayer admits that the recommended starting dose for Baycol was 0.4 mg.

Bayer otherwise denies the allegations contained in Paragraph 183 of the SAC. Bayer

further states that to the extent that Paragraph 183 quotes, excerpts, or summarizes a

document, that document speaks for itself and no response is required.

       184.   The first sentence of Paragraph 184 contains legal conclusions, to which no

response is required. To the extent that a response is deemed required, Bayer states that

without citations it cannot form an opinion as to the truth or falsity of the allegations

contained in the first sentence of Paragraph 184 and therefore denies the same. Bayer

further states that to the extent that Paragraph 184 quotes, excerpts, or summarizes a

document, that document speaks for itself and no further response is required. Bayer

otherwise denies the allegations contained in Paragraph 184 of the SAC.

       185.   Bayer denies the allegations contained in Paragraph 185 of the SAC.

       186.   Bayer denies the allegations contained in Paragraph 186 of the SAC.




                                            31
   CASE 0:08-cv-05758-MJD-SER Document 175 Filed 01/15/19 Page 32 of 65



       187.   Bayer lacks sufficient information or knowledge to form a belief as to the

truth or falsity of the allegations contained in Paragraph 187 of the SAC, and therefore

denies the same. Bayer further states that to the extent that Paragraph 187 quotes, excerpts,

or summarizes a document, that document speaks for itself and no further response is

required.

       188.   Bayer lacks sufficient information or knowledge to form a belief as to the

truth or falsity of the allegations contained in Paragraph 188 of the SAC, and therefore

denies the same. Bayer further states that to the extent that Paragraph 188 quotes, excerpts,

or summarizes a document, that document speaks for itself and no further response is

required.

       189.   Bayer lacks sufficient information or knowledge to form a belief as to the

truth or falsity of the allegations contained in Paragraph 189 of the SAC, and therefore

denies the same.

       190.   Bayer lacks sufficient information or knowledge to form a belief as to the

truth or falsity of the allegations contained in Paragraph 190 of the SAC, and therefore

denies the same. Bayer further states that to the extent that Paragraph 190 quotes, excerpts,

or summarizes a document, that document speaks for itself and no further response is

required.

       191.   Bayer lacks sufficient information or knowledge to form a belief as to the

truth or falsity of the allegations contained in Paragraph 191 of the SAC, and therefore

denies the same.




                                             32
   CASE 0:08-cv-05758-MJD-SER Document 175 Filed 01/15/19 Page 33 of 65



       192.   Bayer lacks sufficient information or knowledge to form a belief as to the

truth or falsity of the allegations contained in Paragraph 192 of the SAC, and therefore

denies the same.

       193.   Bayer lacks sufficient information or knowledge to form a belief as to the

truth or falsity of the allegations contained in Paragraph 193 of the SAC, and therefore

denies the same. Bayer further states that to the extent that Paragraph 193 quotes, excerpts,

or summarizes a document, that document speaks for itself and no further response is

required.

       194.   Bayer lacks sufficient information or knowledge to form a belief as to the

truth or falsity of the allegations contained in Paragraph 194 of the SAC, and therefore

denies the same. Bayer further states that to the extent that Paragraph 194 quotes, excerpts,

or summarizes a document, that document speaks for itself and no further response is

required.

       195.   Bayer lacks sufficient information or knowledge to form a belief as to the

truth or falsity of the allegations contained in Paragraph 195 of the SAC, and therefore

denies the same. Bayer further states that to the extent that Paragraph 195 quotes, excerpts,

or summarizes a document, that document speaks for itself and no further response is

required.

       196.   Bayer lacks sufficient information or knowledge to form a belief as to the

truth or falsity of the allegations contained in Paragraph 196 of the SAC, and therefore

denies the same. Bayer further states that to the extent that Paragraph 196 quotes, excerpts,




                                             33
   CASE 0:08-cv-05758-MJD-SER Document 175 Filed 01/15/19 Page 34 of 65



or summarizes a document, that document speaks for itself and no further response is

required.

       197.   Bayer lacks sufficient information or knowledge to form a belief as to the

truth or falsity as to the Relator’s presence at a Bayer global marketing meeting, and

therefore denies the same. Bayer denies the other allegations contained in Paragraph 197

of the SAC, and therefore denies the same. Bayer further states that to the extent that

Paragraph 197 quotes, excerpts, or summarizes a document, that document speaks for itself

and no further response is required.

       198.   Bayer lacks sufficient information or knowledge to form a belief as to the

truth or falsity of the allegations contained in Paragraph 198 of the SAC, and therefore

denies the same. Bayer further states that to the extent that Paragraph 198 quotes, excerpts,

or summarizes a document, that document speaks for itself and no further response is

required.

       199.   Bayer lacks sufficient information or knowledge to form a belief as to the

truth or falsity of the allegations contained in Paragraph 199 of the SAC, and therefore

denies the same. Bayer further states that to the extent that Paragraph 199 quotes, excerpts,

or summarizes a document, that document speaks for itself and no further response is

required.

       200.   Bayer lacks sufficient information or knowledge to form a belief as to the

truth or falsity of the allegations contained in Paragraph 200 of the SAC, and therefore

denies the same. Bayer further states that to the extent that Paragraph 200 quotes, excerpts,




                                             34
   CASE 0:08-cv-05758-MJD-SER Document 175 Filed 01/15/19 Page 35 of 65



or summarizes a document, that document speaks for itself and no further response is

required.

       201.   Bayer lacks sufficient information or knowledge to form a belief as to the

truth or falsity of the allegations contained in Paragraph 201 of the SAC, and therefore

denies the same. Bayer further states that to the extent that Paragraph 201 quotes, excerpts,

or summarizes a document, that document speaks for itself and no further response is

required.

       202.   Bayer lacks sufficient information or knowledge to form a belief as to the

truth or falsity of the allegations contained in Paragraph 202 of the SAC, and therefore

denies the same.

       203.   Bayer lacks sufficient information or knowledge to form a belief as to the

truth or falsity of the allegations contained in Paragraph 203 of the SAC, and therefore

denies the same. Bayer further states that to the extent that Paragraph 203 quotes, excerpts,

or summarizes a document, that document speaks for itself and no response is required.

       204.   Bayer denies the allegations contained in Paragraph 204 of the SAC.

       205.   Bayer denies the allegations contained in Paragraph 205 of the SAC.

       206.   Bayer denies the allegations contained in Paragraph 206 of the SAC.

       207.   Bayer states that Relator’s claims (Counts 2 – 14) concerning misbranding

and kickbacks have been dismissed with prejudice, and therefore no response to Paragraph

207 is required.    To the extent that a response is deemed required, Bayer denies the

allegations contained in Paragraph 207 of the SAC.




                                             35
   CASE 0:08-cv-05758-MJD-SER Document 175 Filed 01/15/19 Page 36 of 65



       208.   Bayer states that Relator’s claims (Counts 2 – 14) concerning misbranding

and kickbacks have been dismissed with prejudice, and therefore no response to Paragraph

208 is required.    To the extent that a response is deemed required, Bayer denies the

allegations contained in Paragraph 208 of the SAC.

       209.   Bayer states that Relator’s claims (Counts 2 – 14) concerning misbranding

and kickbacks have been dismissed with prejudice, and therefore no response to Paragraph

209 is required.    To the extent that a response is deemed required, Bayer denies the

allegations contained in Paragraph 209 of the SAC. Bayer further states that to the extent

that Paragraph 209 quotes, excerpts, or summarizes a document, that document speaks for

itself and no response is required.

       210.   Bayer states that Relator’s claims (Counts 2 – 14) concerning misbranding

and kickbacks have been dismissed with prejudice, and therefore no response to Paragraph

210 is required.    To the extent that a response is deemed required, Bayer denies the

allegations contained in Paragraph 210 of the SAC.

       211.   Bayer states that Relator’s claims (Counts 2 – 14) concerning misbranding

and kickbacks have been dismissed with prejudice, and therefore no response to Paragraph

211 is required.    To the extent that a response is deemed required, Bayer denies the

allegations contained in Paragraph 211 of the SAC. Bayer further states that to the extent

that Paragraph 211 quotes, excerpts, or summarizes a document, that document speaks for

itself and no response is required.

       212.   Bayer states that Relator’s claims (Counts 2 – 14) concerning misbranding

and kickbacks have been dismissed with prejudice, and therefore no response to Paragraph


                                           36
   CASE 0:08-cv-05758-MJD-SER Document 175 Filed 01/15/19 Page 37 of 65



212 is required.    To the extent that a response is deemed required, Bayer denies the

allegations contained in Paragraph 212 of the SAC. Bayer further states that to the extent

that Paragraph 212 quotes, excerpts, or summarizes a document, that document speaks for

itself and no response is required.

       213.   Bayer states that Relator’s claims (Counts 2 – 14) concerning misbranding

and kickbacks have been dismissed with prejudice, and therefore no response to Paragraph

213 is required.    To the extent that a response is deemed required, Bayer denies the

allegations contained in Paragraph 213 of the SAC. Bayer further states that to the extent

that Paragraph 213 quotes, excerpts, or summarizes a document, that document speaks for

itself and no response is required.

       214.   Bayer states that Relator’s claims (Counts 2 – 14) concerning misbranding

and kickbacks have been dismissed with prejudice, and therefore no response to Paragraph

214 is required.    To the extent that a response is deemed required, Bayer denies the

allegations contained in Paragraph 214 of the SAC. Bayer further states that to the extent

that Paragraph 214, or Exhibit A as referenced in Paragraph 214, quotes, excerpts, or

summarizes a document, that document speaks for itself and no response is required.

       215.   Bayer states that Relator’s claims (Counts 2 – 14) concerning misbranding

and kickbacks have been dismissed with prejudice, and therefore no response to Paragraph

215 is required. To the extent that a response is deemed required, Bayer lacks sufficient

information to form a belief as to the truth or falsity of the allegations contained in

Paragraph 215, and therefore denies the same.




                                           37
   CASE 0:08-cv-05758-MJD-SER Document 175 Filed 01/15/19 Page 38 of 65



       216.   Bayer states that Relator’s claims (Counts 2 – 14) concerning misbranding

and kickbacks have been dismissed with prejudice, and therefore no response to Paragraph

216 is required. To the extent that a response is deemed required, Bayer lacks sufficient

information or knowledge to form a belief as to the truth or falsity of the allegations

contained in Paragraph 216, and therefore denies the same.

       217.   Bayer states that Relator’s claims (Counts 2 – 14) concerning misbranding

and kickbacks have been dismissed with prejudice, and therefore no response to Paragraph

217 is required.    To the extent that a response is deemed required, Bayer denies the

allegations contained in Paragraph 217 of the SAC. Bayer further states that to the extent

that Paragraph 217 quotes, excerpts, or summarizes a document, that document speaks for

itself and no response is required.

       218.   Bayer states that Relator’s claims (Counts 2 – 14) concerning misbranding

and kickbacks have been dismissed with prejudice, and therefore no response to Paragraph

218 is required.    To the extent that a response is deemed required, Bayer denies the

allegations contained in Paragraph 218 of the SAC. Bayer further states that to the extent

that Paragraph 218 quotes, excerpts, or summarizes a document, that document speaks for

itself and no response is required.

       219.   Bayer states that Relator’s claims (Counts 2 – 14) concerning misbranding

and kickbacks have been dismissed with prejudice, and therefore no response to Paragraph

219 is required. To the extent that a response is deemed required, Bayer denies the

allegations contained in Paragraph 219 of the SAC. Bayer further states that to the extent




                                           38
   CASE 0:08-cv-05758-MJD-SER Document 175 Filed 01/15/19 Page 39 of 65



that Paragraph 219 quotes, excerpts, or summarizes a document, that document speaks for

itself and no response is required.

       220.   Bayer states that Relator’s claims (Counts 2 – 14) concerning misbranding

and kickbacks have been dismissed with prejudice, and therefore no response to Paragraph

220 is required. To the extent that a response is deemed required, Bayer denies the

allegations contained in Paragraph 220 of the SAC.

       221.   Bayer states that Relator’s claims (Counts 2 – 14) concerning misbranding

and kickbacks have been dismissed with prejudice, and therefore no response to Paragraph

221 is required. To the extent that a response is deemed required, Bayer denies the

allegations contained in Paragraph 221 of the SAC.

       222.   Bayer states that Relator’s claims (Counts 2 – 14) concerning misbranding

and kickbacks have been dismissed with prejudice, and therefore no response to Paragraph

222 is required. To the extent that a response is deemed required, Bayer denies the

allegations contained in Paragraph 222 of the SAC.

       223.   Bayer states that Relator’s claims (Counts 2 – 14) concerning misbranding

and kickbacks have been dismissed with prejudice, and therefore no response to Paragraph

223 is required. To the extent that a response is deemed required, Bayer denies the

allegations contained in Paragraph 223 of the SAC. Bayer further states that to the extent

that Paragraph 223 quotes, excerpts, or summarizes a document, that document speaks for

itself and no further response is required.

       224.   Bayer states that Relator’s claims (Counts 2 – 14) concerning misbranding

and kickbacks have been dismissed with prejudice, and therefore no response to Paragraph


                                              39
   CASE 0:08-cv-05758-MJD-SER Document 175 Filed 01/15/19 Page 40 of 65



224 is required. To the extent that a response is deemed required, Bayer denies the

allegations contained in Paragraph 224 of the SAC.

       225.   Bayer states that Relator’s claims (Counts 2 – 14) concerning misbranding

and kickbacks have been dismissed with prejudice, and therefore no response to Paragraph

225 is required. To the extent that a response is deemed required, Bayer denies the

allegations contained in Paragraph 225 of the SAC. Bayer further states that to the extent

that Paragraph 225 quotes, excerpts, or summarizes a document, that document speaks for

itself and no response is required.

       226.   Bayer states that Relator’s claims (Counts 2 – 14) concerning misbranding

and kickbacks have been dismissed with prejudice, and therefore no response to Paragraph

226 is required. To the extent that a response is deemed required, Bayer denies the

allegations contained in Paragraph 226 of the SAC. Bayer further states that to the extent

that Paragraph 226 quotes, excerpts, or summarizes a document, that document speaks for

itself and no response is required.

       227.   Bayer states that Relator’s claims (Counts 2 – 14) concerning misbranding

and kickbacks have been dismissed with prejudice, and therefore no response to Paragraph

227 is required. To the extent that a response is deemed required, Bayer denies the

allegations contained in Paragraph 227 of the SAC. Bayer further states that to the extent

that Paragraph 227 quotes, excerpts, or summarizes a document, that document speaks for

itself and no response is required.

       228.   Bayer states that Relator’s claims (Counts 2 – 14) concerning misbranding

and kickbacks have been dismissed with prejudice, and therefore no response to Paragraph


                                           40
   CASE 0:08-cv-05758-MJD-SER Document 175 Filed 01/15/19 Page 41 of 65



228 is required. To the extent that a response is deemed required, Bayer denies the

allegations contained in Paragraph 228 of the SAC. Bayer further states that to the extent

that Paragraph 228 quotes, excerpts, or summarizes a document, that document speaks for

itself and no response is required.

       229.   Bayer states that Relator’s claims (Counts 2 – 14) concerning misbranding

and kickbacks have been dismissed with prejudice, and therefore no response to Paragraph

229 is required. To the extent that a response is deemed required, Bayer denies the

allegations contained in Paragraph 229 of the SAC.

       230.   Bayer states that Relator’s claims (Counts 2 – 14) concerning misbranding

and kickbacks have been dismissed with prejudice, and therefore no response to Paragraph

230 is required. To the extent that a response is deemed required, Bayer denies the

allegations contained in Paragraph 230 of the SAC. Bayer further states that to the extent

that Paragraph 230 quotes, summarizes, or excerpts a document, that document speaks for

itself and no response is required.

       231.   Bayer states that Relator’s claims (Counts 2 – 14) concerning misbranding

and kickbacks have been dismissed with prejudice, and therefore no response to Paragraph

231 is required. To the extent that a response is deemed required, Bayer denies the

allegations contained in Paragraph 231 of the SAC. Bayer further states that to the extent

that Paragraph 231 quotes, summarizes, or excerpts a document, that document speaks for

itself and no response is required.

       232.   Bayer states that Relator’s claims (Counts 2 – 14) concerning misbranding

and kickbacks have been dismissed with prejudice, and therefore no response to Paragraph


                                           41
   CASE 0:08-cv-05758-MJD-SER Document 175 Filed 01/15/19 Page 42 of 65



232 is required. To the extent that a response is deemed required, Bayer denies the

allegations contained in Paragraph 232 of the SAC.

       233.   Bayer states that Relator’s claims (Counts 2 – 14) concerning misbranding

and kickbacks have been dismissed with prejudice, and therefore no response to Paragraph

233 is required. To the extent that a response is deemed required, Bayer denies the

allegations contained in Paragraph 233 of the SAC. Bayer further states that to the extent

that Paragraph 233 quotes, summarizes, or excerpts a document, that document speaks for

itself and no response is required.

       234.   Bayer states that Relator’s claims (Counts 2 – 14) concerning misbranding

and kickbacks have been dismissed with prejudice, and therefore no response to Paragraph

234 is required. To the extent that a response is deemed required, Bayer denies the

allegations contained in Paragraph 234 of the SAC.

       235.   Bayer states that Relator’s claims (Counts 2 – 14) concerning misbranding

and kickbacks have been dismissed with prejudice, and therefore no response to Paragraph

235 is required. To the extent that a response is deemed required, Bayer denies the

allegations contained in Paragraph 235 of the SAC. Bayer further states that to the extent

that Paragraph 235 quotes, excerpts, or summarizes a document, that document speaks for

itself and no response is required.

       236.   Bayer states that Relator’s claims (Counts 2 – 14) concerning misbranding

and kickbacks have been dismissed with prejudice, and therefore no response to Paragraph

236 is required. To the extent that a response is deemed required, Bayer denies the

allegations contained in Paragraph 236 of the SAC. Bayer further states that to the extent


                                           42
   CASE 0:08-cv-05758-MJD-SER Document 175 Filed 01/15/19 Page 43 of 65



that Paragraph 236 quotes, excerpts, or summarizes a document, that document speaks for

itself and no response is required.

       237.   Bayer denies the allegations contained in Paragraph 237 of the SAC.

       238.   Bayer lacks sufficient information or knowledge to form a belief as to the

truth or falsity of the allegations contained in Paragraph 238 of the SAC, and therefore

denies the same. Bayer further states that to the extent that Paragraph 238 quotes, excerpts,

or summarizes a document, that document speaks for itself and no response is required.

       239.   Bayer lacks sufficient information or knowledge to form a belief as to the

truth or falsity of the allegations contained in Paragraph 239 of the SAC, and therefore

denies the same. Bayer further states that to the extent that Paragraph 239 quotes, excerpts,

or summarizes a document, that document speaks for itself and no response is required.

       240.   Bayer lacks sufficient information or knowledge to form a belief as to the

truth or falsity of the allegations contained in Paragraph 240 of the SAC, and therefore

denies the same. Bayer further states that to the extent that Paragraph 240 quotes, excerpts,

or summarizes a document, that document speaks for itself and no response is required.

       241.   Bayer lacks sufficient information or knowledge to form a belief as to the

truth or falsity of the allegations contained in Paragraph 241 of the SAC, and therefore

denies the same. Bayer further states that to the extent that Paragraph 241 quotes, excerpts,

or summarizes a document, that document speaks for itself and no response is required.

       242.   Bayer lacks sufficient information or knowledge to form a belief as to the

truth or falsity of the allegations contained in Paragraph 242 of the SAC, and therefore




                                             43
   CASE 0:08-cv-05758-MJD-SER Document 175 Filed 01/15/19 Page 44 of 65



denies the same. Bayer further states that to the extent that Paragraph 242 quotes, excerpts,

or summarizes a document, that document speaks for itself and no response is required.

       243.   Bayer lacks sufficient information or knowledge to form a belief as to the

truth or falsity of the allegations contained in Paragraph 243 of the SAC, and therefore

denies the same.

       244.   Bayer lacks sufficient information or knowledge to form a belief as to the

truth or falsity of the allegations contained in Paragraph 189 of the SAC, and therefore

denies the same.

       245.   Bayer lacks sufficient information or knowledge to form a belief as to the

truth or falsity of the allegations contained in Paragraph 189 of the SAC, and therefore

denies the same.

       246.   Bayer lacks sufficient information or knowledge to form a belief as to the

truth or falsity of the allegations contained in Paragraph 246 of the SAC, and therefore

denies the same.

       247.   Bayer lacks sufficient information or knowledge to form a belief as to the

truth or falsity of the allegations contained in Paragraph 247 of the SAC, and therefore

denies the same.

       248.   Bayer lacks sufficient information or knowledge to form a belief as to the

truth or falsity of the allegations contained in Paragraph 248 of the SAC, and therefore

denies the same.

       249.   Bayer states that Relator’s claims (Counts 2 – 14) concerning misbranding

and kickbacks have been dismissed with prejudice, and therefore no response to Paragraph


                                             44
   CASE 0:08-cv-05758-MJD-SER Document 175 Filed 01/15/19 Page 45 of 65



249 is required. To the extent that a response is deemed required, Bayer states that

Paragraph 249 contains a legal conclusion to which no response is required.

      250.   Bayer states that Relator’s claims (Counts 2 – 14) concerning misbranding

and kickbacks have been dismissed with prejudice, and therefore no response to Paragraph

250 is required. To the extent that a response is deemed required, Bayer lacks sufficient

information or knowledge to form a belief as to the truth or falsity of the allegations

contained in Paragraph 250 of the SAC, and therefore denies the same.

      251.   Bayer states that Relator’s claims (Counts 2 – 14) concerning misbranding

and kickbacks have been dismissed with prejudice, and therefore no response to Paragraph

251 is required. To the extent that a response is deemed required, Bayer lacks sufficient

information or knowledge to form a belief as to the truth or falsity of the allegations

contained in Paragraph 251 of the SAC, and therefore denies the same.

      252.   Bayer states that Relator’s claims (Counts 2 – 14) concerning misbranding

and kickbacks have been dismissed with prejudice, and therefore no response to Paragraph

249 is required. To the extent that a response is deemed required, Bayer lacks sufficient

information or knowledge to form a belief as to the truth or falsity of the allegations

contained in Paragraph 252 of the SAC, and therefore denies the same.

      253.   Bayer lacks sufficient information or knowledge to form a belief as to the

truth or falsity of the allegations contained in Paragraph 253 of the SAC, and therefore

denies the same.

      254.   Bayer states that Relator’s claims (Counts 2 – 14) concerning misbranding

and kickbacks have been dismissed with prejudice, and therefore no response to Paragraph


                                           45
   CASE 0:08-cv-05758-MJD-SER Document 175 Filed 01/15/19 Page 46 of 65



254 is required. To the extent that a response is deemed required, Bayer lacks sufficient

information or knowledge to form a belief as to the truth or falsity of the allegations

contained in Paragraph 254 of the SAC, and therefore denies the same.

      255.   Bayer states that Relator’s claims (Counts 2 – 14) concerning misbranding

and kickbacks have been dismissed with prejudice, and therefore no response to Paragraph

255 is required. To the extent that a response is deemed required, Bayer lacks sufficient

information or knowledge to form a belief as to the truth or falsity of the allegations

contained in Paragraph 255 of the SAC, and therefore denies the same.

      256.   Bayer states that Relator’s claims (Counts 2 – 14) concerning misbranding

and kickbacks have been dismissed with prejudice, and therefore no response to Paragraph

256 is required. To the extent that a response is deemed required, Bayer lacks sufficient

information or knowledge to form a belief as to the truth or falsity of the allegations

contained in Paragraph 256 of the SAC, and therefore denies the same.

      257.   Bayer lacks sufficient information or knowledge to form a belief as to the

truth or falsity of the allegations contained in Paragraph 257 of the SAC, and therefore

denies the same.

      258.   Bayer lacks sufficient information or knowledge to form a belief as to

Plaintiff’s meaning of “significant proportion” in the first sentence of Paragraph 258, and

therefore denies the same.    Bayer further states that at this time it lacks sufficient

information to form a belief as to the truth or falsity of the allegations contained in

Paragraph 258 of the SAC, and therefore denies the same.




                                            46
   CASE 0:08-cv-05758-MJD-SER Document 175 Filed 01/15/19 Page 47 of 65



       259.   Bayer lacks sufficient information or knowledge to form a belief as to the

truth or falsity of the allegations contained in Paragraph 259 of the SAC, and therefore

denies the same. Bayer further states that to the extent that Paragraph 259 quotes, excerpts,

or summarizes a document, that document speaks for itself and no response is required.

       260.   Bayer lacks sufficient information or knowledge to form a belief as to the

truth or falsity of the allegations contained in Paragraph 260 of the SAC, and therefore

denies the same.

       261.   Bayer states that Relator’s claims (Counts 2 – 14) concerning misbranding

and kickbacks have been dismissed with prejudice, and therefore no response to Paragraph

261 is required. To the extent that a response is deemed required, Bayer admits that it

voluntarily withdrew Baycol from the market, and otherwise denies the allegations

contained in Paragraph 261 of the SAC.

       262.   Bayer denies the allegations contained in Paragraph 262 of the SAC.

       263.   Bayer admits that it voluntarily withdrew Baycol from the market, and

admits that it received a communication from the FDA about Baycol in 2001, but otherwise

denies the allegations contained in Paragraph 263 of the SAC. To the extent that this

Paragraph summarizes the content of a FDA communication, Bayer states that the

document speaks for itself, and no response is required.

       264.   Bayer denies the allegations contained in Paragraph 264 of the SAC.

       265.   Bayer states that Relator’s claims (Counts 2 – 14) concerning misbranding

and kickbacks have been dismissed with prejudice, and therefore no response to Paragraph




                                             47
   CASE 0:08-cv-05758-MJD-SER Document 175 Filed 01/15/19 Page 48 of 65



265 is required. To the extent that a response is deemed required, Bayer denies the

allegations contained in Paragraph 265 of the SAC.

      266.    Bayer denies the allegations contained in Paragraph 266 of the SAC.

      267.    Bayer denies the allegations contained in Paragraph 267 of the SAC.

      268.    Bayer states that Relator’s claims (Counts 2 – 14) concerning misbranding

and kickbacks have been dismissed with prejudice, and therefore no response to Paragraph

268 is required. To the extent that a response is deemed required, Bayer denies the

allegations contained in Paragraph 268 of the SAC.

      269.    Bayer states that Relator’s claims (Counts 2 – 14) concerning misbranding

and kickbacks have been dismissed with prejudice, and therefore no response to Paragraph

269 is required. To the extent that a response is deemed required, Bayer denies the

allegations contained in Paragraph 269 of the SAC.

      270.    Bayer states that Relator’s claims (Counts 2 – 14) concerning misbranding

and kickbacks have been dismissed with prejudice, and therefore no response to Paragraph

270 is required. To the extent that a response is deemed required, Bayer denies the

allegations contained in Paragraph 270 of the SAC.

                               CLAIMS FOR RELIEF
                             FIRST CAUSE OF ACTION
                    False Claims Act: Presentation of False Claims
                                31 U.S.C. § 3729(a)(1)

      271.    Bayer incorporates by reference its statements made in the foregoing

paragraphs. Bayer further states that it denies the allegations contained in Paragraph 271

of the SAC.



                                           48
   CASE 0:08-cv-05758-MJD-SER Document 175 Filed 01/15/19 Page 49 of 65



                           SECOND CAUSE OF ACTION
                       False Claims Act: Making or Using False
                    Record or Statement to Cause Claim to Be Paid
                                31 U.S.C. § 3729(a)(2)

       272.   Bayer states that Relator’s claims (Counts 2 – 14) concerning misbranding

and kickbacks have been dismissed with prejudice, and therefore no response to Paragraph

272 is required. To the extent that a response is deemed required, Bayer incorporates by

reference its statements made in the foregoing paragraphs, and further states that it denies

the allegations contained in Paragraph 272 of the SAC.

       273.   Bayer states that Relator’s claims (Counts 2 – 14) concerning misbranding

and kickbacks have been dismissed with prejudice, and therefore no response to Paragraph

273 is required. To the extent that a response is deemed required, Bayer denies the

allegations contained in Paragraph 273 of the SAC.

       274.   Bayer states that Relator’s claims (Counts 2 – 14) concerning misbranding

and kickbacks have been dismissed with prejudice, and therefore no response to Paragraph

274 is required. To the extent that a response is deemed required, Bayer denies the

allegations contained in Paragraph 274 of the SAC.

       275.   Bayer states that Relator’s claims (Counts 2 – 14) concerning misbranding

and kickbacks have been dismissed with prejudice, and therefore no response to Paragraph

275 is required. To the extent that a response is deemed required, Bayer denies the

allegations contained in Paragraph 275 of the SAC.

                             THIRD CAUSE OF ACTION
                              California False Claims Act
                              Cal. Govt. Code § 12651(a)



                                            49
    CASE 0:08-cv-05758-MJD-SER Document 175 Filed 01/15/19 Page 50 of 65



       276.   Bayer states that Relator’s claims (Counts 2 – 14) concerning misbranding

and kickbacks have been dismissed with prejudice, and therefore no response to Paragraph

276 is required. To the extent that a response is deemed required, Bayer admits that Relator

purports to state a claim under the California False Claims Act, and that Paragraph 276 of

the SAC purports to describe the California False Claims Act. Bayer states that Relator’s

description of the statute is neither complete nor accurate, and further states that the statute

speaks for itself. Bayer otherwise denies the allegations contained in Paragraph 276 of the

SAC.

       277.   Bayer denies the allegations contained in Paragraph 277 of the SAC.

       278.   Bayer denies the allegations contained in Paragraph 278 of the SAC.

       279.   Bayer denies the allegations contained in Paragraph 279 of the SAC.

       280.   Bayer denies the allegations contained in Paragraph 280 of the SAC.

       281.   Bayer admits that Paragraph 281 purports to describe the penalty provisions

of the California False Claim Act, but states that the statute speaks for itself and no response

is required. To the extent that a response is deemed necessary, Bayer denies the allegations

contained in Paragraph 281 of the SAC.

                            FOURTH CAUSE OF ACTION
                        Delaware False Claims and Reporting Act
                                   6 Del C. § 1201(a)

       282.   Bayer states that Relator’s claims (Counts 2 – 14) concerning misbranding

and kickbacks have been dismissed with prejudice, and therefore no response to Paragraph

282 is required. To the extent a response is deemed required, Bayer admits that Relator

purports to state a claim under the Delaware False Claims and Reporting Act, and that


                                              50
    CASE 0:08-cv-05758-MJD-SER Document 175 Filed 01/15/19 Page 51 of 65



Paragraph 282 of the SAC purports to describe the Delaware False Claims and Reporting

Act. Bayer states that Relator’s description of the statute is neither complete nor accurate,

and further states that the statute speaks for itself. Bayer otherwise denies the allegations

contained in Paragraph 282 of the SAC.

       283.   Bayer denies the allegations contained in Paragraph 283 of the SAC.

       284.   Bayer denies the allegations contained in Paragraph 284 of the SAC.

       285.   Bayer denies the allegations contained in Paragraph 285 of the SAC.

       286.   Bayer denies the allegations contained in Paragraph 286 of the SAC.

       287.   Bayer admits that Paragraph 287 purports to describe the penalty provisions

of the Delaware False Claims and Reporting Act, but states that the statute speaks for itself

and no response is required. To the extent that a response is deemed necessary, Bayer

denies the allegations contained in Paragraph 287 of the SAC.

                               FIFTH CAUSE OF ACTION
                                 Florida False Claims Act
                                Fla. Stat. Ann. § 68.082(2)

       288.   Bayer states that Relator’s claims (Counts 2 – 14) concerning misbranding

and kickbacks have been dismissed with prejudice, and therefore no response to Paragraph

288 is required. To the extent that a response is deemed required, Bayer admits that the

Relator purports to state a claim under the Florida False Claims Act, and that Paragraph

288 purports to describe the Florida False Claims Act. Bayer states that the Relator’s

description of the statute is neither complete nor accurate, and further states that the statute

speaks for itself. Bayer otherwise denies the allegations contained in Paragraph 288 of the

SAC.


                                              51
    CASE 0:08-cv-05758-MJD-SER Document 175 Filed 01/15/19 Page 52 of 65



       289.   Bayer denies the allegations contained in Paragraph 289 of the SAC.

       290.   Bayer denies the allegations contained in Paragraph 290 of the SAC.

       291.   Bayer denies the allegations contained in Paragraph 291 of the SAC.

       292.   Bayer denies the allegations contained in Paragraph 292 of the SAC.

       293.   Bayer admits that Paragraph 293 purports to describe the penalty provisions

of the Florida False Claims Act, but states that the statute speaks for itself, and no response

is required. To the extent that a response is deemed necessary, Bayer denies the allegations

contained in Paragraph 293 of the SAC.

                               SIXTH CAUSE OF ACTION
                                 Hawaii False Claims Act
                                Haw. Rev. Stat. § 661-21(a)

       294.   Bayer states that Relator’s claims (Counts 2 – 14) concerning misbranding

and kickbacks have been dismissed with prejudice, and therefore no response to Paragraph

294 is required. To the extent that a response is deemed required, Bayer admits that the

Relator purports to state a claim under the Hawaii False Claims Act, and that Paragraph

294 purports to describe the Hawaii False Claims Act. Bayer states that the Relator’s

description of the statute is neither complete nor accurate, and further states that the statute

speaks for itself. Bayer otherwise denies the allegations contained in Paragraph 294 of the

SAC.

       295.   Bayer denies the allegations contained in Paragraph 295 of the SAC.

       296.   Bayer denies the allegations contained in Paragraph 296 of the SAC.

       297.   Bayer denies the allegations contained in Paragraph 297 of the SAC.




                                              52
    CASE 0:08-cv-05758-MJD-SER Document 175 Filed 01/15/19 Page 53 of 65



       298.   Bayer admits that Paragraph 298 purports to describe the penalty provisions

of the Hawaii False Claims Act, but states that the statute speaks for itself, and no response

is required. To the extent a response is deemed necessary, Bayer denies the allegations

contained in Paragraph 298 of the SAC.

                            SEVENTH CAUSE OF ACTION
                   Illinois Whistleblower Reward and Protection Act
                             740 Ill. Comp. Stat. § 175/3(a)

       299.   Bayer states that Relator’s claims (Counts 2 – 14) concerning misbranding

and kickbacks have been dismissed with prejudice, and therefore no response to Paragraph

299 is required. To the extent that a response is deemed required, Bayer admits that the

Relator purports to state a claim under the Illinois Whistleblower Reward and Protection

Act, and that Paragraph 299 purports to describe the same. Bayer states that the Relator’s

description of the statute is neither complete nor accurate, and further states that the statute

speaks for itself. Bayer otherwise denies the allegations contained in Paragraph 299 of the

SAC.

       300.   Bayer denies the allegations contained in Paragraph 300 of the SAC.

       301.   Bayer denies the allegations contained in Paragraph 301 of the SAC.

       302.   Bayer denies the allegations contained in Paragraph 302 of the SAC.

       303.   Bayer denies the allegations contained in Paragraph 303 of the SAC.

       304.   Bayer admits that Paragraph 304 purports to describe the penalty provisions

of the Illinois Whistleblower Reward and Protection Act, but states that the statute speaks

for itself, and no response is required. To the extent a response is deemed necessary, Bayer

denies the allegations contained in Paragraph 304 of the SAC.


                                              53
   CASE 0:08-cv-05758-MJD-SER Document 175 Filed 01/15/19 Page 54 of 65



                          EIGHTH CAUSE OF ACTION
      Louisiana False Claims Act / Medical Assistance Programs Integrity Law
                             46 La. Rev. Stat. c.3 § 438

       305.   Bayer states that Relator’s claims (Counts 2 – 14) concerning misbranding

and kickbacks have been dismissed with prejudice, and therefore no response to Paragraph

305 is required. To the extent that a response is deemed required, Bayer admits that the

Relator purports to state a claim under the Louisiana False Claims Act and Medical

Assistance Programs Integrity Law, and that Paragraph 288 purports to describe the same.

Bayer states that the Relator’s description of the statute is neither complete nor accurate,

and further states that the statute speaks for itself. Bayer otherwise denies the allegations

contained in Paragraph 305 of the SAC.

       306.   Bayer denies the allegations contained in Paragraph 306 of the SAC.

       307.   Bayer denies the allegations contained in Paragraph 307 of the SAC.

       308.   Bayer denies the allegations contained in Paragraph 308 of the SAC.

       309.   Bayer admits that Paragraph 309 purports to describe the penalty provisions

of the Louisiana False Claims Act and Medical Programs Integrity Law, but states that the

statute speaks for itself, and no response is required. To the extent a response is deemed

necessary, Bayer denies the allegations contained in Paragraph 309 of the SAC.

                             NINTH CAUSE OF ACTION
                            Massachusetts False Claims Law
                             Mass. Gen. Laws ch. 12 § 5B

       310.   Bayer states that Relator’s claims (Counts 2 – 14) concerning misbranding

and kickbacks have been dismissed with prejudice, and therefore no response to Paragraph

310 is required. To the extent that a response is deemed required, Bayer admits that the


                                             54
    CASE 0:08-cv-05758-MJD-SER Document 175 Filed 01/15/19 Page 55 of 65



Relator purports to state a claim under the Massachusetts False Claims Law, and that

Paragraph 288 purports to describe the Massachusetts False Claims Law. Bayer states that

the Relator’s description of the statute is neither complete nor accurate, and further states

that the statute speaks for itself. Bayer otherwise denies the allegations contained in

Paragraph 310 of the SAC.

       311.   Bayer denies the allegations contained in Paragraph 311 of the SAC.

       312.   Bayer denies the allegations contained in Paragraph 312 of the SAC.

       313.   Bayer denies the allegations contained in Paragraph 313 of the SAC.

       314.   Bayer denies the allegations contained in Paragraph 314 of the SAC.

       315.   Bayer admits that Paragraph 315 purports to describe the penalty provisions

of the Massachusetts False Claims Law, but states that the statute speaks for itself, and no

response is required. To the extent a response is deemed necessary, Bayer denies the

allegations contained in Paragraph 315 of the SAC.

                              TENTH CAUSE OF ACTION
                                Nevada False Claims Act
                             Nev. Rev. Stat. Ann. § 357.040(1)

       316.   Bayer states that Relator’s claims (Counts 2 – 14) concerning misbranding

and kickbacks have been dismissed with prejudice, and therefore no response to Paragraph

316 is required. To the extent that a response is deemed required, Bayer admits that the

Relator purports to state a claim under the Nevada False Claims Act, and that Paragraph

316 purports to describe the Nevada False Claims Act. Bayer states that the Relator’s

description of the statute is neither complete nor accurate, and further states that the statute




                                              55
   CASE 0:08-cv-05758-MJD-SER Document 175 Filed 01/15/19 Page 56 of 65



speaks for itself. Bayer otherwise denies the allegations contained in Paragraph 316 of the

SAC.

       317.   Bayer denies the allegations contained in Paragraph 317 of the SAC.

       318.   Bayer denies the allegations contained in Paragraph 318 of the SAC.

       319.   Bayer denies the allegations contained in Paragraph 319 of the SAC.

       320.   Bayer denies the allegations contained in Paragraph 320 of the SAC.

       321.   Bayer admits that Paragraph 321 purports to describe the penalty provisions

of the Nevada False Claims Act, but states that the statute speaks for itself, and no response

is required. To the extent a response is deemed necessary, Bayer denies the allegations

contained in Paragraph 321 of the SAC.

                           ELEVENTH CAUSE OF ACTION
                          Tennessee Medicaid False Claims Act
                            Tenn. Code Ann. § 71-5-182(a)(1)

       322.   Bayer states that Relator’s claims (Counts 2 – 14) concerning misbranding

and kickbacks have been dismissed with prejudice, and therefore no response to Paragraph

322 is required. To the extent that a response is deemed required, Bayer admits that the

Relator purports to state a claim under the Tennessee Medicaid False Claims Act, and that

Paragraph 322 purports to describe the Tennessee Medicaid False Claims Act. Bayer states

that the Relator’s description of the statute is neither complete nor accurate, and further

states that the statute speaks for itself. Bayer otherwise denies the allegations contained in

Paragraph 322 of the SAC.

       323.   Bayer denies the allegations contained in Paragraph 323 of the SAC.

       324.   Bayer denies the allegations contained in Paragraph 324 of the SAC.


                                             56
   CASE 0:08-cv-05758-MJD-SER Document 175 Filed 01/15/19 Page 57 of 65



      325.   Bayer denies the allegations contained in Paragraph 325 of the SAC.

      326.   Bayer denies the allegations contained in Paragraph 326 of the SAC.

      327.   Bayer admits that Paragraph 327 purports to describe the penalty provisions

of the Tennessee Medicate False Claims Act, but states that the statute speaks for itself,

and no response is required. To the extent a response is deemed necessary, Bayer denies

the allegations contained in Paragraph 327 of the SAC.

                          TWELFTH CAUSE OF ACTION
                        Texas Medicaid Fraud Prevention Law
                         Tex. Hum. Res. Code Ann. § 36.002

      328.   Bayer states that Relator’s claims (Counts 2 – 14) concerning misbranding

and kickbacks have been dismissed with prejudice, and therefore no response to Paragraph

328 is required. To the extent that a response is deemed required, Bayer admits that the

Relator purports to state a claim under the Texas Medicaid Fraud Prevention Law, and that

Paragraph 328 purports to describe the Texas Medicaid Fraud Prevention Law. Bayer

states that the Relator’s description of the statute is neither complete nor accurate, and

further states that the statute speaks for itself. Bayer otherwise denies the allegations

contained in Paragraph 328 of the SAC.

      329.   Bayer denies the allegations contained in Paragraph 329 of the SAC.

      330.   Bayer denies the allegations contained in Paragraph 330 of the SAC.

      331.   Bayer denies the allegations contained in Paragraph 331 of the SAC.

      332.   Bayer denies the allegations contained in Paragraph 332 of the SAC.

      333.   Bayer admits that Paragraph 333 purports to describe the penalty provisions

of the Texas Medicaid Fraud Prevention Law, but states that the statute speaks for itself,


                                           57
    CASE 0:08-cv-05758-MJD-SER Document 175 Filed 01/15/19 Page 58 of 65



and no response is required. To the extent a response is deemed necessary, Bayer denies

the allegations contained in Paragraph 333 of the SAC.

                      THIRTEENTH CAUSE OF ACTION
                      District of Columbia False Claims Act
           D.C. Code Ann. § 2-308.03 et seq. (formerly § 1-1188.14, et seq.)

       334.   Bayer states that Relator’s claims (Counts 2 – 14) concerning misbranding

and kickbacks have been dismissed with prejudice, and therefore no response to Paragraph

334 is required. To the extent that a response is deemed required, Bayer admits that the

Relator purports to state a claim under the D.C. False Claims Act, and that Paragraph 334

purports to describe the D.C. False Claims Act. Bayer states that the Relator’s description

of the statute is neither complete nor accurate, and further states that the statute speaks for

itself. Bayer otherwise denies the allegations contained in Paragraph 334 of the SAC.

       335.   Bayer denies the allegations contained in Paragraph 335 of the SAC.

       336.   Bayer denies the allegations contained in Paragraph 336 of the SAC.

       337.   Bayer denies the allegations contained in Paragraph 337 of the SAC.

       338.   Bayer admits that Paragraph 338 purports to describe the penalty provisions

of the D.C. False Claims Act, but states that the statute speaks for itself, and no response

is required. To the extent a response is deemed necessary, Bayer denies the allegations

contained in Paragraph 338 of the SAC.

                         FOURTEENTH CAUSE OF ACTION
                            New York False Claims Act
                           N.Y. Finance Law § 187, et seq.

       339.   Bayer states that Relator’s claims (Counts 2 – 14) concerning misbranding

and kickbacks have been dismissed with prejudice, and therefore no response to Paragraph


                                              58
    CASE 0:08-cv-05758-MJD-SER Document 175 Filed 01/15/19 Page 59 of 65



339 is required. To the extent that a response is deemed required, Bayer admits that the

Relator purports to state a claim under the New York False Claims Act, and that Paragraph

339 purports to describe the New York False Claims Act. Bayer states that the Relator’s

description of the statute is neither complete nor accurate, and further states that the statute

speaks for itself. Bayer otherwise denies the allegations contained in Paragraph 339 of the

SAC.

       340.   Bayer denies the allegations contained in Paragraph 340 of the SAC.

       341.   Bayer denies the allegations contained in Paragraph 341 of the SAC.

       342.   Bayer denies the allegations contained in Paragraph 342 of the SAC.

       343.   Bayer denies the allegations contained in Paragraph 343 of the SAC.

       344.   Bayer admits that Paragraph 344 purports to describe the penalty provisions

of the New York False Claims Act, but states that the statute speaks for itself, and no

response is required. To the extent a response is deemed necessary, Bayer denies the

allegations contained in Paragraph 344 of the SAC.

GENERAL DENIAL AND RESPONSE TO RELATOR’S PRAYER FOR RELIEF

       345.   Except as specifically admitted herein, Bayer denies each and every

allegation of the SAC. To the extent any headings or footnotes in the SAC are considered

separate allegations, Bayer denies them. Bayer further denies that Relator is entitled to a

judgment or any relief whatsoever, whether requested in the prayer for relief and in the

paragraphs following Paragraph 344 of the SAC, or otherwise. Relator’s prayer for relief

should be denied in its entirety and Relator should take nothing from Bayer. Bayer asks

that judgement be entered for Bayer and that Bayer be awarded its attorneys’ fees in


                                              59
   CASE 0:08-cv-05758-MJD-SER Document 175 Filed 01/15/19 Page 60 of 65



defending against the SAC, together with costs and other such relief as the Court deems

appropriate.

                                        DEFENSES

       Bayer hereby states the following defenses and affirmative defenses, without

assuming the burden of proof regarding any, and reserves the right to assert additional

defenses when they become appropriate.

                                       First Defense

       Each and every count of the SAC fails to state a claim and is barred, in whole and/or

in part, including because Bayer’s alleged conduct did not involve any “false or fraudulent”

claim, was not material, was not the cause (proximate and/or competent cause) of an

alleged harm, and/or did not cause damages.

                                      Second Defense

       The Court lacks subject matter jurisdiction, including to the extent Bayer’s

allegations and claims are based, in whole or in part, on publicly-disclosed information of

which Relator is not an original source, or concern matters not voluntarily disclosed by

Relator to the applicable government authority prior to the filing of the action.

                                      Third Defense

       Relator’s claims are barred, in whole and/or in part, by the applicable statutes of

limitations, borrowing statutes, and/or statutes of repose.




                                             60
   CASE 0:08-cv-05758-MJD-SER Document 175 Filed 01/15/19 Page 61 of 65



                                     Fourth Defense

       Relator’s claims are barred, in whole and/or in part, because the alleged injuries and

damages, if any, resulted from an intervening or superseding cause and/or causes,

including, but not limited to, the actions of learned intermediaries such as physicians.

                                       Fifth Defense

       Relator’s claims are barred, in whole and/or in part, because acts or omissions of

alleged wrongdoing or violations of law were committed by individuals acting ultra vires,

outside the scope of their employment or authority, and/or in a manner inconsistent with

Bayer policy.

                                      Sixth Defense

       Relator’s claims are barred, in whole and/or in part, because the acts or omissions

of other persons or entities, whether or not named or unnamed in the SAC, over whom

Bayer had no supervision or control and for whose actions and omissions Bayer has no

legal responsibility, caused and/or contributed to the alleged damages.

                                     Seventh Defense

       Relator’s claims are barred, in whole and/or in part, because the applicable federal,

state, or city government, agency, department, agent, employee, or official expressly or

implicitly approved, ratified, or otherwise consent to, or acted with knowledge of, the

conduct, transactions, and/or occurrences that are the subject of the SAC.

                                      Eighth Defense

       Relator’s claims are barred, in whole and/or in part, because any actions taken by

Bayer with respect to the subject matters alleged by Relator were objectively reasonable,


                                             61
   CASE 0:08-cv-05758-MJD-SER Document 175 Filed 01/15/19 Page 62 of 65



taken in good faith, in accordance and consistent with medical ethical obligations, and/or

constituted lawful, proper, justified, and/or privileged conduct.

                                      Ninth Defense

       Relator’s claims are barred, in whole and/or in part, insofar as such claims are based

on, or would punish or deter, alleged conduct that is protected under the First Amendment

to the United States constitution and/or by applicable state statutory and constitutional

provisions protective speech.

                                      Tenth Defense

       Relator’s claims and/or the imposition of penalties are barred, in whole and/or in

part, because the statutes, rules, or regulations upon which Relator’s claims are based are

unconstitutionally vague and/or overbroad.

                                     Eleventh Defense

       Any damages and/or penalties Relator seeks above and beyond actual damages, if

any, allegedly sustained are in excess of those permitted by law, and violative of the United

States Constitution (including the Due Process and Excessive Fines Clauses) and

applicable state constitutions.

                                     Twelfth Defense

       The alleged damages are too remote and speculative to form the basis for relief.

                                   Thirteenth Defense

       Relator’s claims are barred, in whole or in part, by the doctrines of laches, waiver,

and/or estoppel.




                                             62
     CASE 0:08-cv-05758-MJD-SER Document 175 Filed 01/15/19 Page 63 of 65



                                     Fourteenth Defense

       Relator’s claims are barred by the doctrine of unclean hands.

                                      Fifteenth Defense

       Relator’s state law claims are barred, in whole and/or in part, because Relator lacks

standing under applicable state statues.

                                      Sixteenth Defense

       Relator’s state law claims are barred to the extent applicable law requires that such

claims be brought in the state in which the challenged conduct allegedly occurred.

                                     Seventeenth Defense

       Bayer preserves all defenses relating to personal jurisdiction as to allegations or

claims arising from events that occurred outside of Minnesota and/or New Jersey.

                                            ***

       Bayer reserves the right to amend these defenses and to assert additional defenses

during the course of this action.

                                JURY TRIAL DEMAND

       Bayer demands a jury trial on all issues so triable.

                                    PRAYER FOR RELIEF

       WHEREFORE, Bayer, having fully answered the Second Amended Complain,

prays that the Court:

1.     Enter judgment in favor of Bayer, deny Relator Simpson’s requested relief in its

entirety, and order that Relator Simpson shall recover nothing;




                                             63
     CASE 0:08-cv-05758-MJD-SER Document 175 Filed 01/15/19 Page 64 of 65



2.     Award Bayer the costs incurred to defend this action, including reasonable

attorneys’ fees;

3.     Award such other relief as this court deems just and proper.




                                            64
  CASE 0:08-cv-05758-MJD-SER Document 175 Filed 01/15/19 Page 65 of 65



DATED: January 15, 2019             Respectfully submitted,

                                    BARTLIT BECK HERMAN
                                     PALENCHAR & SCOTT LLP

                                    Philip S. Beck
                                    Adam Hoeflich
                                    54 W. Hubbard Street, Suite 300
                                    Chicago, IL 60603
                                    (312) 494-4400

                                    SIDLEY AUSTIN LLP

                                    /s/ Kristin Graham Koehler

                                    Kristin Graham Koehler (pro hac vice)
                                    kkoehler@sidley.com
                                    Ryan C. Morris (pro hac vice)
                                    rmorris@sidley.com
                                    Joshua J. Fougere (pro hac vice)
                                    jfougere@sidley.com
                                    1501 K Street, N.W.
                                    Washington, D.C. 20005
                                    (202) 736-8000

                                    DORSEY & WHITNEY LLP

                                    /s/ John Marti

                                    John Marti (#0388393)
                                    marti.john@ddorsey.com
                                    Alex P. Hontos (#0388355)
                                    Hontos.alex@dorsey.com
                                    Caitlin L.D. Hull (#0398394)
                                    Hull.caitlin@dorsey.com
                                    50 S. Sixth St., Ste. 1500
                                    Minneapolis, MN 55402
                                    (612) 340-2600

                                    Counsel for Defendants
                                    Bayer Corporation, Bayer AG, and Bayer
                                    Healthcare Pharmaceuticals, Inc.



                                  65
